Judgment, Supreme Court, Bronx County, rendered September 5, 1972, upon defendant’s plea of guilty, unanimously reversed, on the law, the sentence vacated, and the ease remitted to the Criminal Term of the Supreme Court, Bronx County, for resentencing. The record indicates that at the time of sentencing, the court failed to comply with the mandatory provisions of GPL 380.50 in not affording defendant the right to make a statement personally in his own behalf and in not inquiring of defendant whether he wished to make such a statement. Failure to do so constitutes error necessitating a reversal of the sentence and a remand for resentencing. (People v. Williams, 42 A D 2d 931; People v. Rojas, 42 A D 2d 945, and eases cited therein.) Concur — Kupferman, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.